Citation Nr: 0530004	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-21 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2000 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In August 2005 the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing is associated with the claims 
folder.  


FINDING OF FACT

The veteran's hepatitis C originated during his active 
military service in Vietnam.


CONCLUSION OF LAW

Service connection is warranted for hepatitis C.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).  Section 
1154(b) does not negate the need for medical evidence of a 
nexus between service trauma and the current disability.  See 
Libertine v. Brown, 9 Vet.App. 521, 524 (1996); Caluza v. 
Brown, 7 Vet.App. 498, 507 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996)


Analysis

The veteran contends that his hepatitis C was incurred during 
his active service in Vietnam.  After a review of the record, 
the Board finds that the evidence supports his contentions 
and an award of service connection for this disability is 
warranted. 

The veteran's DD 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served as a 
light weapons infantryman in the Republic of Vietnam.  During 
service, he was awarded the Combat Infantryman Badge (CIB).  
The veteran's service medical records are silent for any 
complaint, diagnosis, or treatment for hepatitis.  

Post service VA treatment records show that the veteran was 
initially diagnosed with hepatitis C in 1994.  While the 
veteran was noted to have a history of relationships with 
prostitutes during VA treatment in September 1999, the 
veteran reported that he had used condoms.  No other post 
service risks factors were identified.  

In a statement dated in December 2003, a VA physician 
reported that the veteran, a patient of the GI Liver Clinic, 
had a history of heavy combat exposure as well as a history 
of viral hepatitis.  He had no history of drug use or 
transfusions.  However, he was in contact with blood and 
blood products during combat.  It was noted that this 
exposure was a risk factor for hepatitis C.  Even though it 
was impossible to determine how the veteran got infected with 
the virus, the veteran's well-documented viral hepatitis and 
heavy blood and body fluids exposure in Vietnam were the 
likely etiologies.  The physician noted that it would be 
impossible for hepatitis C to have been diagnosed during 
service, as the hepatitis C antibody was first identified in 
1989.  

At the hearing on appeal, the veteran testified that he was 
exposed to blood during combat.  He related that he provided 
aid to wounded soldiers.  He denied any post- service blood 
exposure.  

The Board notes that the veteran, as a layperson, is not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, he is qualified to report exposure to blood during 
service.  The Board has found his testimony with respect to 
in-service exposure to blood to be credible and consistent 
with his service as a combat infantryman.  Accordingly, as a 
medical professional has linked the veteran's current 
hepatitis C to his active military service, an award of 
service connection is warranted.  


ORDER

Service connection for hepatitis C is granted.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


